In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

********************     *
KIMBERLY NORWOOD,        *
and CLIFFORD NORWOOD,    *                           No. 15-145V
as parents and natural guardians of
                         *                           Special Master Christian J. Moran
CASSIDI NORWOOD, a minor *
                         *                           Filed: October 13, 2015
             Petitioner, *
                         *
v.                       *
                         *                           Attorneys’ fees and costs; award in
SECRETARY OF HEALTH      *                           the amount to which respondent does
AND HUMAN SERVICES,      *                           not object.
                         *
             Respondent, *
******************** *

Donald P. Edwards, Law Office of Donald P. Edwards, Atlanta, GA, for petitioner;
Michael P. Milmoe, United States Dep’t of Justice, Washington, D.C., for
respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On October 12, 2015, petitioners filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioners
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioners’ application, respondent raised objections
to certain items. Based on subsequent discussions, petitioners amended their
application to request $15,000.00, an amount to which respondent does not object.
The Court awards this amount.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       On February 13, 2015, Kimberly and Clifford Norwood filed a petition for
compensation on behalf of their minor child, Cassidi Norwood, alleging that the
diphtheria-tetanus-acellular pertussis (DTaP), inactivated poliovirus (IPV),
haemophilus influenza type b (Hib), pneumococcal conjugate vaccine (PCV),
polio, and rotavirus vaccines administered on February 13, 2012, caused Cassidi to
suffer seizures. Petitioners voluntarily dismissed the action, however, and the
court concluded proceedings pursuant to Vaccine Rule 21(a). Order, issued May
22, 2015.

       Even though the petition was voluntarily dismissed, a petitioner who brings
his petition in good faith and who has a reasonable basis for the petition may be
awarded attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). Here, counsel
for petitioners gathered medical records, obtained an affidavit, attempted to retain
an expert, and moved for a decision on the record when further investigation
revealed that petitioners were unlikely to prove their case. Thus, because
petitioners’ counsel acted in good faith and because there was a reasonable basis
for proceeding, petitioners are eligible for an award of attorneys’ fees and costs.
Respondent does not contend that petitioners failed to satisfy these criteria.

      Petitioners seek a total of $15,000.00 in attorneys’ fees and costs. In
compliance with General Order No. 9, petitioners represent to respondent that they
advanced no monies for reimbursable costs in pursuit of their claim. Respondent
has no objection to the amount requested for attorneys’ fees and costs.

      After reviewing the request, the Court awards the following:

      A lump sum of $15,000.00 in the form of a check made payable to
      petitioners and petitioners’ attorney, Donald P. Edwards, of the
      Law Office of Donald P. Edwards, for attorneys’ fees and other
      litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.




                                          2
IT IS SO ORDERED.

                        s/Christian J. Moran
                        Christian J. Moran
                        Special Master




                    3